Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 21 is claiming the same limitation already claimed in claim 11.  Additionally in regards to claim 11 it is unclear if the dependency if from only claim 1 or from any of the preceding claims because a review of the claims found that in the amendment entered 2/25/2020 claim 11 was changed to be dependent from only claim 1 but, that change was not carried forward to the subsequent amendments.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-14, 18-22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Moote (US 5,735,171) in view of Puryear (US 5,320,303).  Moote discloses an assembly comprising: an inner shaft member (78); an outer member (72) to rotate on the inner member; and a push-on fastener (94) securing the outer member to the inner member.  The push-on fastener comprising: an annular base (144) with first and second opposing surfaces; a plurality of radially deformable radial tabs (between notches 162) projecting radially inward from the annular base; and a layer (160) overlying the first major surface but where the inner and outer peripheral surfaces are free of the low friction layer (annotated in figure below).  The cutting operation is product-by-process limitation wherein it is only the final product which is considered.  The fastener body is made of a metal; the tabs are separated but slots (162); and the tabs are shown to have an angle of greater than 30° relative to the plane of the body.  Moote further shows the corners (154 and 156) between inner peripheral surface and the first and second major surfaces as right angles having no curvature which anticipates both a sharp corner and a radiused corner because both the sharp corner and the radiused corner are inclusive of a 0.0 mm radius.  
Moote does not disclose the push-on fastener having a low friction polymer layer overlaying the first major surface.  Puryear discloses a push-on fastener including a low friction coating (78) on only the major surfaces, not the periphery (as shown in Fig. 5).  The low frication if disclosed can be TEFLON (column 4, line 59-61) wherein TEFLON is the brand name for polytetrafluoroethylene which is inclusive of both a polymer and a fluoropolymer.  Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to provide the push-on fastener of Moote with a low friction Teflon coating as disclosed in Puryear in order to reduce the friction between the push-on fastener and outer member.  Both Moote and Puryear teach members which rotate relative to one another and one skilled would have recognized the advantages of having less friction between those members as taught in Puryear.
In regards to claim 14, the peel strength would have been obvious for one of ordinary skill in the art through experimentation in order for the device to be operative.



Claims 1-2, 4-14, 18-22 and 24 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Moote in view of Horton (US 2,309,613).  Moote does not disclose the corners of the major surfaces and the peripheral surface wherein one corner is sharp and the other corner includes a curved radius.  Horton discloses a push-on fastener assembly similar to Moote including major surfaces (the top and bottom surfaces) and a peripheral surface (6) but, Horton discloses the peripheral surface formed with a punch (the paragraph bridging the columns on page 2) which would form a corner with curved radius on the side where the punch enters stock material and a sharp corner on the side where the punch exits the strip of stock.  Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to make the push-on fastener of Moote with a punching operation as disclosed in Horton in order to make for efficient manufacturing as discussed in Horton which in turn would form a sharp corner and a curved radius corner.
Modified Moote does not disclose the push-on fastener having a low friction polymer layer overlaying the first major surface.  Puryear discloses a push-on fastener including a low friction coating (78) on only the major surfaces, not the periphery (as shown in Fig. 5).  The low frication if disclosed can be TEFLON (column 4, line 59-61) wherein TEFLON is the brand name for polytetrafluoroethylene which is inclusive of both a polymer and a fluoropolymer.  Before the effective filing date of the claimed, it would have been obvious for one of ordinary skill in the art to provide the push-on fastener of modified Moote with a low friction Teflon coating as disclosed in Puryear in order to reduce the friction between the push-on fastener and outer member.  Both modified Moote and Puryear teach members which rotate relative to one another and one skilled would have recognized the advantages of having less friction between those members as taught in Puryear.
In regards to claim 14, the peel strength would have been obvious for one of ordinary skill in the art through experimentation in order for the device to be operative.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over modified Moote as applied to claim 1 above, and further in view of Postadan (US 5,803,692).  Moot does not disclose the sharp corner having burrs.  Postadan discloses a push-on fastener similar to modified Moote but where a sharp corner includes burrs (claim 3).  At the time the invention was made it would have been obvious for one of ordinary skill in the art to provide the sharp corner of modified Moote with burrs as disclosed in Postadan in order to better grip the shaft member.


Response to Remarks
Applicant’s remarks have been considered and are largely moot in light of the new ground of rejection.  However in responding to the arguments directed at the combination of Moote, Moote in view of Horton, and further in view of Puryear the applicants argues the references individually when the rejection is the combination.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kuehn (US 9,068,585) and Holton (US 4,834,603) are cited to show other examples of push-on fasteners with burrs.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to FLEMMING SAETHER whose telephone number is (571)272-7071. The examiner can normally be reached M-F 8:30 - 7:00 eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


FLEMMING SAETHER
Primary Examiner
Art Unit 3677



/FLEMMING SAETHER/Primary Examiner, Art Unit 3677